                                    Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 1 of 27 Page ID #:1


                                      KAZEROUNI LAW GROUP, APC
                                1
                                      Abbas Kazerounian, Esq. (SBN: 249203)
                                2     ak@kazlg.com
                                      Nick Barthel, Esq. (SBN: 319105)
                                3
                                      nicholas@kazlg.com
                                4     245 Fischer Avenue, Unit D1
                                      Costa Mesa, CA 92626
                                5
                                      Telephone: (800) 400-6808
                                6     Facsimile: (800) 520-5523
                                7
                                      KAZEROUNI LAW GROUP, APC
                                8     Yana Hart, Esq. (SBN: 306499)
                                      yana@kazlg.com
                                9
                                      David James Mcglothlin (SBN: 253265)
                               10     david@kazlg.com
                                      2221 Camino Del Rio S, Ste 101
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                      San Diego, CA
    COSTA MESA, CA 92626




                               12

                               13
                                      Attorneys for Plaintiff

                               14                         UNITED STATES DISTRICT COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA
                               15

                               16      CRISTIAN ROSAS; RALPH                        Case No.: 8:20-cv-00433
                                       MILAN; and TANNER AYOOB,
                               17      Individually and On Behalf of All            CLASS ACTION COMPLAINT FOR
                               18      Others Similarly Situated,                   VIOLATIONS OF:

                               19                                                   1) CONSUMER LEGAL
                                                                                       REMEDIES ACT, CAL. CIVIL
                               20                   Plaintiffs,                        CODE §§ 1750, ET SEQ.;
                               21                                                   2) FALSE ADVERTISING LAW,
                                                                                       CAL. BUS. & PROF. §§ 17500, ET
                               22                               v.                     SEQ.;
                               23                                                   3) UNFAIR COMPETITION LAW,
                                                                                       CAL. BUS. & PROF. §§ 17200, ET
                               24      HI-TECH                                         SEQ.;
                                       PHARMACEUTICALS, INC.,                       4) NEGLIGENT
                               25
                                       d/b/a APS NUTRITION,                            MISREPRESENTATION; AND
                               26
                                                                                    5) INTENTIONAL
                               27                                                      MISREPRESENTATION.
                                                    Defendant.
                               28                                                   [JURY TRIAL DEMANDED]
                                      Case #                                          Rosas, et al. v. Hi-Tech Pharmaceuticals, Inc.
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 2 of 27 Page ID #:2



                                 1
                                 2                                         INTRODUCTION
                                 3     1.   Plaintiffs Cristian Rosas (“Plaintiff Rosas”), Ralph Milan (“Plaintiff Milan”),
                                 4          and Tanner Ayoob (“Plaintiff Ayoob”) (collectively the “Plaintiffs”) bring this
                                 5          Class Action Complaint to challenge the deceptive advertising and business
                                 6          practices of defendant, Hi-Tech Pharmaceuticals, Inc., d/b/a APS Nutrition
                                 7          (“HTP” or “Defendant”) with regard to Defendant’s false and misleading
                                 8          promotion of its purportedly consumable “dietary supplement” products. Based
                                 9          on such false and misleading advertisements, Plaintiff and others similarly
                                10          situated purchased Defendant’s mislabeled products.
                                11     2.   Plaintiffs collectively purchased a variety of Defendant’s products, which
                                12          Defendant advertised as being a “dietary supplement” that is safe for human
                                13          consumption. Plaintiffs purchased “Mesomorph Pre-Workout”; “DMAA
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          Enhanced—Off the Chain Aminos”; “HydroxyElite”; and “Lipodrene: With
                                15          25mg Ephedara Extract” (collectively, “Products”).
                                16     3.   However, each of the Products contained either DMAA, DMHA or
                                17          Methylsynephrine, which the Food and Drug Administration’s (“FDA”)
                                18          considers dangerous ingredients not safe or approved for human consumption.
                                19     4.   Consequently, Defendant does not comply with federal and parallel state
                                20          regulations. Defendant misleads consumers into believing its products are
                                21          “Supplements” and safe for human consumption when that is not true. These
                                22          misrepresentations allow Defendant to increase its sales and capture market
                                23          shares from its competitors.
                                24     5.   Plaintiffs makes these allegations as follows upon personal knowledge as to
                                25          Plaintiffs’ own acts and experiences, and, as to all other matters, upon
                                26          information and belief, including investigation conducted by Plaintiffs’
                                27          attorneys.
                                28
                                       Case #                                2 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                    CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 3 of 27 Page ID #:3



                                 1     6.   Defendant’s nationwide sale and advertising of deceptively misbranded
                                 2          products constitutes violations of: (1) California’s Consumer Legal Remedies
                                 3          Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False
                                 4          Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq.; (3) California’s
                                 5          Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200, et seq.; (4)
                                 6          negligent misrepresentation; and (5) intentional misrepresentation.
                                 7     7.   This conduct caused Plaintiffs and others similarly situated damages, and
                                 8          requires restitution and injunctive relief to remedy and prevent further harm.
                                 9     8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                10          includes all agents, employees, officers, members, directors, heirs, successors,
                                11          assigns, principals, trustees, sureties, subrogees, representatives and insurers of
                                12          the named Defendant.
                                13                                   JURISDICTION AND VENUE
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14     9.   This Court has jurisdiction over this matter pursuant to the Class Action
                                15          Fairness Act (CAFA) because the amount in controversy in this matter exceeds
                                16          $5,000,000.001 as to all putative Class members, inclusive of attorneys’ fees
                                17          and costs, and injunctive relief. See 28 U.S.C. § 1332(d).
                                18     10. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff
                                19          is a resident and citizen of the State of California, and Defendant is a corporation
                                20          organized and existing under the laws of the State of Georgia.
                                21     11. This Court has personal jurisdiction over Defendant because Defendant
                                22          conducts business in the County of Orange. Therefore, Defendant has sufficient
                                23          minimum contacts with this state, and otherwise purposely avails itself of the
                                24          markets in this state through the promotion, sale, and marketing of its products
                                25
                                       1On information and belief, Defendant sells its Products in brick and mortar stores
                                26     and online retailers throughout California. Based upon the advertised price of
                                27     Defendant’s products and their statewide availability, Plaintiff is informed,
                                       believes, and thereon alleges the class damages exceed the $5,000,000 threshold as
                                28     set by 28 U.S.C. § 1332(d).
                                       Case #                                 3 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 4 of 27 Page ID #:4



                                 1          in this state, to render the exercise of jurisdiction by this Court permissible under
                                 2          traditional notions of fair play and substantial justice.
                                 3     12. Venue is proper in the United States District Court for the Central District of
                                 4          California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) Defendant
                                 5          designed and manufactured its misleading labels and products within this
                                 6          district; (ii) the conduct complained of herein occurred within this judicial
                                 7          district; and, (iii) many of the acts and transactions giving rise to this action
                                 8          occurred in this district because:
                                 9                  (a)    Defendant is authorized to conduct business in this district;
                                10                  (b)    Defendant does substantial business within this district;
                                11                  (c)    Defendant is subject to personal jurisdiction in this district
                                12                         because it has availed itself of the laws and markets within this
                                13                         district; and,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                  (d)    Defendant’s actions resulting in harm to at least one of the
                                15                         Plaintiffs occurred within this district.
                                16                                               PARTIES
                                17     13. Plaintiff Rosas is a natural person residing in the City of Inglewood, County of
                                18          Los Angeles, State of California.
                                19     14. Plaintiff Milan is a natural person residing in the City of Santa Ana, County of
                                20          Orange, State of California.
                                21     15. Plaintiff Ayoob is a natural person residing in the City of San Francisco, County
                                22          of San Francisco, State of California.
                                23     16. Upon information and belief, Defendant is a corporation that is organized and
                                24          exists under the laws of the State of Georgia, with its principal place of business
                                25          in Norcross, Georgia.
                                26     17. Defendant manufactures and/or distributes various products, including
                                27          purportedly consumable consumer packaged goods and purportedly dietary
                                28          supplements. Defendant conducts extensive business through Internet sales and
                                       Case #                                  4 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                      CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 5 of 27 Page ID #:5



                                 1          enjoys wide retail distribution at numerous stores within the United States,
                                 2          including California.
                                 3                                        NATURE OF THE CASE
                                 4     18. At all times relevant, Defendant made and continues to make affirmative
                                 5          misrepresentations regarding its products, which it manufactures, markets, and
                                 6          sells in physical stores and online through its own website and other online
                                 7          retailers, including Amazon.com among others.
                                 8     19. Defendant advertised, marketed, packaged, and sold its products to Plaintiffs
                                 9          and other consumers similarly situated in California with the false
                                10          representation   that   its     products   containing    DMAA,        DMHA,       and
                                11          Methylsynephrine were suitable for human consumption and that its products
                                12          were dietary supplements.
                                13     20. 1,3-dimethylamylamine (“DMAA”) and Dimethylhexylamine (“DMHA”) were
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          originally developed to be used in nasal decongestant. However, in recent years,
                                15          it has been discovered that consuming these ingredients acts as a central nervous
                                16          stimulant that increases the uptake of dopamine and noradrenaline.
                                17     21. Similarly, Methylsynephrine is a stimulant used in preworkout supplements that
                                18          increases blood pressure and affects heart rate. This ingredient can cause nausea,
                                19          vomiting, agitation, increased heart rate, chest pain, and cardiac arrest.
                                20     22. Defendant has many products that it advertises, markets, and sells that contain
                                21          the ingredients DMAA, DMHA and Methylsynephrine, the FDA has
                                22          determined that these ingredients do not meet the standard to qualify as a
                                23          consumable ingredient nor be labeled as a dietary supplement.2
                                24     2 DMAA in Products Marketed as Dietary Supplements, Food and Drug Administration (August
                                25     2018), https://www.fda.gov/food/dietary-supplement-products-ingredients/dmaa-products-
                                       marketed-dietary-supplements; DMHA in Dietary Supplements, U.S. FOOD AND DRUG
                                26     ADMINISTRATION, HTTPS://WWW.FDA.GOV/FOOD/DIETARY-SUPPLEMENT-PRODUCTS-
                                       INGREDIENTS/DMHA-DIETARY-SUPPLEMENTS (last accessed Feb. 5, 2019); Methylsynephrine in
                                27     Dietary Supplements, U.S. FOOD AND DRUG ADMINISTRATION, https://www.fda.gov/food/dietary-
                                       supplement-products-ingredients/methylsynephrine-dietary-supplements.
                                28
                                       Case #                                 5 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 6 of 27 Page ID #:6



                                 1     23. The FDA considers DMAA an unsafe food additive as this substance has been
                                 2          known to narrow blood vessels and arteries, which can raise blood pressure. It
                                 3          may also lead to cardiovascular problems such as shortness of breath,
                                 4          arrhythmias, tightening in the chest, and heart attack, as well as seizures and
                                 5          other neurological and psychological conditions.
                                 6     24. Similarly, the FDA considers DMHA an unsafe food additive if it is placed in
                                 7          purported dietary supplements.
                                 8     25. Since 2012, the FDA has made tremendous efforts to prevent the sale of
                                 9          products containing these ingredients on the open market, including sending
                                10          warning letters to several companies informing them of their violations and
                                11          demanding that they cease manufacturing the products immediately.
                                12     26. The misrepresentations that Defendant made regarding the ingredients in its
                                13          products caused each of the Plaintiffs and similarly situated California
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          consumers to purchase and ingest substances that the FDA considers non-
                                15          consumable. Moreover, these false claims about their products allow HTP to
                                16          gain a market share of the industry that they’re in through misleading practices
                                17          which is an unfair advantage to its competitors.
                                18     27. In short, the FDA has banned the inclusion of the ingredients DMAA and
                                19          DHMA in dietary supplements. Despite this, Defendant continues to include
                                20          these ingredients in products that it sells on the open market.
                                21     28. Defendant’s conduct as alleged herein violates several California laws, as more
                                22          fully set forth herein.
                                23                                    FACTUAL ALLEGATIONS
                                24     29. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                25          this Complaint as though fully stated herein.
                                26                                         Plaintiff Rosas
                                27     30. On or about May 31, 2017, Plaintiff Rosas purchased Defendant’s “Mesomorph
                                28          Pre-Workout” for $37.40 from samedaysupplements.com. One of the
                                       Case #                                  6 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                      CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 7 of 27 Page ID #:7



                                 1          ingredients included is Methylsynephrine.
                                 2     31. On or about April 4, 2017 Plaintiff Rosas purchased “DMAA Enhanced—Off
                                 3          the Chain Aminos” from legendarysupplements.com. This product contains
                                 4          DMAA, which is portrayed on the label as methylhexanamine HCL.
                                 5     32. On this same day, Plaintiff purchased “HydroxyElite” for about $34.95.
                                 6          HydroxyElite contains DMHA, which is portrayed on the label as 2-
                                 7          Aminoisoheptane HCL.
                                 8                                        Plaintiff Ayoob
                                 9     33. On or about March 7, 2019, Plaintiff Ayoob purchased Defendant’s “Lipodrene:
                                10          With 25mg Ephedara Extract” for $30.39 through eBay. Lipodrene contains
                                11          DMHA in the form of 2-Aminoisoheptane HCl, as shown on its label.
                                12                                        Plaintiff Milan
                                13     34. On or about May 16, 2017, Plaintiff Milan purchased Defendant’s product
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          “Lipodrene Elite” for $42.20 from iconsupplements.com. Lipodrene contains
                                15          DMHA in the form of 2-Aminoisoheptane HCl, as shown on its label, and 1,3
                                16          DMAA.
                                17     35. Defendant manufactures, markets, and sells the Products online through its own
                                18          website and other retailers, which it advertises on the Product’s label and related
                                19          advertising materials as being a dietary supplement and suitable for human
                                20          consumption.
                                21     36. At the time Plaintiffs purchased Defendant’s Products, Plaintiffs believed and
                                22          relied upon the representations made on Defendant’s Products’ labels and
                                23          packaging that the Products were “Supplements” that were to be orally
                                24          consumed daily. Plaintiffs reasonably believed that the Products were safe to
                                25          ingest and were beneficial to their health.
                                26     37. On information and belief, Defendant’s Product’s label, packaging, and
                                27          advertising materials are prepared and/or approved by Defendant and/or its
                                28          agents.
                                       Case #                                 7 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                     CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 8 of 27 Page ID #:8



                                 1     38. As mentioned in detail above, Defendant’s Products all contain unsafe food
                                 2          additives that can cause serious cardiovascular and neurological problems.
                                 3     39. Consequently, Defendant’s Products are neither “Supplements” nor are they
                                 4          safe for human consumption more generally.
                                 5     40. Defendant knew, or in the exercise of reasonable care, should have known that
                                 6          its Product’s label and advertising materials were misleading or false.
                                 7     41. As a consequence of Defendant’s unfair and deceptive advertising and
                                 8          manufacturing practices, Plaintiffs and other consumers similarly situated
                                 9          purchased and overpaid for Defendant’s Product under the false impression that
                                10          the Product was a dietary supplement capable of enhancing physical
                                11          performance.
                                12     42. Plaintiffs and other consumers similarly situated in California purchased and
                                13          overpaid for Defendant’s Product under the false impression that the Product
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          would provide the health benefits associated with the use of the product;
                                15          however, the Product could not provide these advertised benefits as it was an
                                16          unsafe food additive.
                                17     43. If Plaintiffs had been aware that the Product contained an unsafe food additive
                                18          putting their health at risk, Plaintiff would have purchased a different product.
                                19          In other words, Plaintiff would not have purchased Defendant’s Product but for
                                20          the representations on the Product’s label and related advertising.
                                21     44. Plaintiffs and others similarly situated were exposed to and relied upon the same
                                22          material misrepresentations made on Defendant’s Products’ labels and website,
                                23          where Defendant sold, and currently sells, its Product to consumers throughout
                                24          the State of California.
                                25     45. As a result of Defendant’s false and misleading statements and failure to
                                26          disclose, Plaintiffs and others similarly situated consumers purchased
                                27          thousands, if not tens or hundreds of thousands, of units of Defendant’s
                                28
                                       Case #                                   8 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                       CLASS ACTION COMPLAINT
                                     Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 9 of 27 Page ID #:9



                                 1          Products, and have suffered, and continue to suffer, injury in fact through the
                                 2          loss of money and/or property.
                                 3     46. Included within the demands of this Complaint are any products manufactured
                                 4          by Defendant, or its “Family of Brands”3, which contain DMHA, DMAA, or
                                 5          Methylsynephrine.
                                 6     47. This action seeks, among other things, equitable and injunctive relief, restitution
                                 7          of all amounts illegally obtained, and disgorgement of any and all ill-gotten
                                 8          gains as a result of the misconduct alleged herein.
                                 9                                CLASS ACTION ALLEGATIONS
                                10     48. Plaintiffs re-allege and incorporates by reference all of the above paragraphs of
                                11          this Complaint as though fully stated herein.
                                12     49. Plaintiffs bring this action collectively and on behalf of all others similarly
                                13          situated against Defendant, pursuant to Federal Rules of Civil Procedure 23(a)
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14          and (b)(3) and/or (b)(2).
                                15     50. Subject to additional information obtained through further investigation and/or
                                16          discovery, the proposed class (the “Class”) consists of:
                                17                All persons within the United States who purchased a product,
                                                  from Defendant, irrespective of brand name, containing the
                                18
                                                  ingredients DMAA, DMHA, and/or Methylsynephrine within
                                19                the four years prior to the filing of this Complaint.
                                20
                                       51. Excluded from the Class is Defendant and any of its officers, directors, and
                                21
                                            employees, or anyone who purchased Defendant’s Product for the purpose of
                                22
                                            resale. Plaintiff reserves the right to modify or amend the Class definition before
                                23
                                            the Court determines whether certification is appropriate.
                                24
                                       52. The “Class Period” means four years prior to the filing of the Complaint in this
                                25
                                            action.
                                26
                                27     3This includes APS Nutrition, Blackstone Labs, IForce Nutrition, ALRI
                                       Industries, Formutech Nutrition, Innovative Labs, LG Sciences, Prim Nutrition,
                                28     Sports One, Top Secret Nutrition, Genone, and Nature’s Essentials.
                                       Case #                                    9 of 25     Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                        CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 10 of 27 Page ID #:10



                                 1   53. Ascertainability. The members of the Class are readily ascertainable from
                                 2        Defendant’s records and/or Defendant’s agent’s records of retail and online
                                 3        sales, as well as through public notice.
                                 4   54. Numerosity. The members of the Class are so numerous that their individual
                                 5        joinder is impracticable. Plaintiffs are informed and believe that the Products
                                 6        are sold in large chain retainers including GNC, Rite Aid, Kroger, Albertson's,
                                 7        CVS throughout the country, as well as numerous other 3rd party retailer sites,
                                 8        with product with hundreds of customer reviews, and on that basis, Plaintiff
                                 9        alleges that the putative Class consists of hundreds, if not thousands of
                                10        members.
                                11   55. Existence and Predominance of Common Questions of Law and Fact.
                                12        Common questions of law and fact exist as to all members of the Class and
                                13        predominate over any questions affecting only individual Class members. All
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        members of the Class have been subject to the same conduct and their claims
                                15        are based on the same standardized marketing, advertisements and promotions.
                                16        The common legal and factual questions include, but are not limited to, the
                                17        following:
                                18             a.    Whether the Products as manufactured contained DMAA, DMHA, or
                                19                   Methylsynephrine or any of its other known aliases;
                                20             b.    Whether the Products were actually advertised as being a
                                21                   “Supplement” that is for human consumption, when in fact they are
                                22                   not a “Supplement”;
                                23             c.    Whether the Products were safe for human consumption given their
                                24                   ingredients;
                                25             d.    Whether Defendant’s claims and representations, as alleged herein,
                                26                   are untrue, misleading, and/or reasonably likely to deceive the
                                27                   average consumer;
                                28
                                     Case #                                  10 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                    CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 11 of 27 Page ID #:11



                                 1             e.   Whether Defendant’s conduct violates California Civil Code §§ 1750,
                                 2                  et seq.;
                                 3             f.   Whether Defendant’s advertising is false, untrue, or misleading
                                 4                  within the meaning of California Business & Professions Code §§
                                 5                  17500, et seq.;
                                 6             g.   Whether Defendant’s conduct is an unfair, fraudulent, or unlawful act
                                 7                  or practice within the meaning of California Business & Professions
                                 8                  Code §§ 17200, et seq.;
                                 9             h.   Whether Defendant’s advertising is unfair, deceptive, untrue or
                                10                  misleading within the meaning of California Business & Professions
                                11                  Code §§ 17200, et seq.;
                                12             i.   Whether Defendant acted negligently or intentionally in making the
                                13                  misrepresentations contained on the Product’s label and Defendant’s
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                  website;
                                15             j.   Whether Defendant, through its conduct, received money that, in
                                16                  equity and good conscience, belongs to the Plaintiffs and members of
                                17                  the Class;
                                18             k.   Whether the Plaintiffs and the putative Class members are entitled to
                                19                  equitable relief, including but not limited to restitution and/or
                                20                  disgorgement of ill-gotten gains; and
                                21             l.   Whether the Plaintiffs and the putative Class members are entitled to
                                22                  injunctive relief as sought herein.
                                23   56. Typicality. Plaintiffs’ claims are typical of the claims of the members of the
                                24        Class in that the Plaintiffs are members of the Class that the Plaintiffs seek to
                                25        represent. Similar to members of the putative Class, Plaintiffs purchased
                                26        Products from Defendant after exposure to the same material misrepresentations
                                27        appearing on the Products’ labels. Plaintiffs also received a Product that is not
                                28        a dietary supplement and contained dangerous food additives (DMAA or
                                     Case #                                 11 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 12 of 27 Page ID #:12



                                 1        DMHA). Plaintiffs are advancing the same claims and legal theories on behalf
                                 2        of themselves and all absent members of the Class. Defendant has no defenses
                                 3        unique to the Plaintiffs.
                                 4   57. Adequacy of Representation. Plaintiffs will fairly and adequately protect the
                                 5        interests of the members of the putative Class. Plaintiffs have retained counsel
                                 6        experienced in consumer protection law, including class actions, and
                                 7        specifically, false and deceptive advertising. Plaintiffs have no adverse or
                                 8        antagonistic interest to those in the Class and will fairly and adequately protect
                                 9        the interests of the Class. Plaintiffs’ attorneys are aware of no interests adverse
                                10        or antagonistic to those of Plaintiffs and proposed Class.
                                11   58. Superiority. A class action is superior to all other available means for the fair
                                12        and efficient adjudication of this controversy. Individualized litigation would
                                13        create the danger of inconsistent and/or contradictory judgments arising from
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        the same set of facts. Individualized litigation would also increase the delay and
                                15        expense to all parties and the court system. The damages or other financial
                                16        detriment suffered by individual Class members may be relatively small
                                17        compared to the burden and expense that would be entailed by individual
                                18        litigation of the claims against the Defendant. The injury suffered by each
                                19        individual member of the proposed class is relatively small in comparison to the
                                20        burden and expense of individual prosecution of the complex and extensive
                                21        litigation necessitated by Defendant’s conduct. It would be virtually impossible
                                22        for members of the proposed Class to individually redress effectively the
                                23        wrongs to them. Even if the members of the proposed Class could afford such
                                24        litigation, the court system could not. Individualized litigation of the complex
                                25        legal and factual issues of such a case increases the delay and expense to all
                                26        parties, including the court. By contrast, the class action device presents far
                                27        fewer management difficulties, and provides the benefits of single adjudication,
                                28        economy of scale, and comprehensive supervision by a single court. Therefore,
                                     Case #                                    12 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 13 of 27 Page ID #:13



                                 1        a class action is maintainable pursuant to Federal Rules of Civil Procedure 23(a)
                                 2        and (b)(3) and/or (b)(2).
                                 3   59. Unless the Class is certified, Defendant will retain monies received as a result
                                 4        of Defendant’s unlawful and deceptive conduct alleged herein. Unless a class-
                                 5        wide injunction is issued, Defendant will also likely continue to, or allow its
                                 6        resellers to, advertise, market, promote, and sell the Class Product in an
                                 7        unlawful and misleading manner, and members of the Class will continue to be
                                 8        misled, harmed, and denied their rights under California law.
                                 9   60. Further, Defendant has acted or refused to act on grounds that are generally
                                10        applicable to the class so that declaratory and injunctive relief is appropriate to
                                11        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                12        Civ. P. 23(b)(2).
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                               FIRST CAUSE OF ACTION FOR
     COSTA MESA, CA 92626




                                14            VIOLATIONS OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                                              CAL. CIV. CODE §§ 1750, ET SEQ.
                                15
                                     61. Plaintiffs re-allege and incorporates by reference all of the above paragraphs of
                                16
                                          this Complaint as though fully stated herein.
                                17
                                     62. California Civil Code Section 1750, et seq., entitled the Consumers Legal
                                18
                                          Remedies Act (hereinafter “CLRA”), provides a list of “unfair or deceptive”
                                19
                                          practices in a “transaction” relating to the sale of “goods” or “services” to a
                                20
                                          “consumer.” The Legislature’s intent in promulgating the CLRA is expressed
                                21
                                          in Civil Code Section 1760, which provides, inter alia, that its terms are to be:
                                22
                                23                 Construed liberally and applied to promote its underlying
                                                   purposes, which are to protect consumers against unfair
                                24                 and deceptive business practices and to provide efficient
                                                   and economical procedures to secure such protection.
                                25
                                     63. Defendant’s Product constitutes a “good” as defined pursuant to Civil Code
                                26
                                          Section 1761(a).
                                27
                                28
                                     Case #                                    13 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 14 of 27 Page ID #:14



                                 1   64. Plaintiffs and the putative Class members are each a “consumer” as defined
                                 2        pursuant to Civil Code Section 1761(d).
                                 3   65. Plaintiffs and each of the putative Class members’ purchase of Defendant’s
                                 4        Product constitutes a “transaction” as defined pursuant to Civil Code Section
                                 5        1761(e).
                                 6   66. Civil Code Section 1770(a)(2), (5), (7) and (9) provide that:
                                 7                The following unfair methods of competition and unfair or
                                                  deceptive acts or practices undertaken by any person in a
                                 8                transaction intended to result or which results in the sale
                                 9                or lease of goods or services to any consumer are
                                                  unlawful:
                                10
                                                  (2) [m]isrepresenting the source, sponsorship, approval, or
                                11                certification of goods or services;
                                12
                                                  (5) [r]epresenting that goods or services have sponsorship,
                                13                approval, characteristics, ingredients, uses, benefits, or
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                  quantities which they do not have . . .;
     COSTA MESA, CA 92626




                                14
                                                  (7) [r]epresenting that goods or services are of a particular
                                15                standard, quality, or grade . . . if they are of another; [and]
                                16
                                                  (9) [a]dvertising goods or services with intent not to sell
                                17                them as advertised.”
                                18   67. Defendant violated Civil Code Section 1770(a)(2), (5), (7) and (9) by marketing
                                19        and representing its Product was a dietary supplement containing consumable
                                20        ingredients, when, in fact, the Product contained food additives not making it a
                                21        dietary supplement or consumable.
                                22   68. Defendant’s Product contains DMAA, DMHA and/or Methylsynephrine, which
                                23        make it not suitable for human consumption and a risk to consumers’ health.
                                24   69. On information and belief, Defendant’s violations of the CLRA, as set forth
                                25        herein, were done with awareness of the fact that the conduct alleged was
                                26        wrongful and was motivated solely by Defendant’s self-interest, monetary gain,
                                27        and increased profit. Plaintiffs further allege that Defendant committed these
                                28
                                     Case #                                 14 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 15 of 27 Page ID #:15



                                 1        acts knowing the harm that would result to Plaintiffs and Defendant engaged in
                                 2        such unfair and deceptive conduct notwithstanding such knowledge.
                                 3   70. Plaintiffs suffered an “injury in fact” because Plaintiffs’ money was taken by
                                 4        Defendant as a result of Defendant’s false representations set forth on
                                 5        Defendant’s actual Product label.
                                 6   71. As a direct and proximate result of Defendant’s violations of the CLRA,
                                 7        Plaintiffs and members of the putative Class are entitled to a declaration that
                                 8        Defendant violated the Consumer Legal Remedies Act.
                                 9   72. As of the filing of this Complaint, Defendant has not complied with Plaintiffs’
                                10        demand letters pursuant to California Civil Code § 1782, which was served on
                                11        Defendant on or about September 24, 2019 and November 21, 2019, by certified
                                12        U.S. mail.
                                13   73. Attached hereto as Exhibit A is the affidavit of Plaintiff Milan pursuant to Cal.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        Civ. Code § 1780(d).
                                15   74. Plaintiffs and the putative Class are also entitled to, and seek, injunctive relief
                                16        prohibiting such conduct in the future and to recover money damages.
                                17
                                                             SECOND CAUSE OF ACTION FOR
                                18
                                              VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                19                        BUS. & PROF. CODE §§ 17500, ET SEQ.
                                20   75. Plaintiffs re-allege and incorporate by reference all of the above paragraphs of
                                21        this Complaint as though fully stated herein.
                                22   76. Plaintiffs and Defendant are both “person[s]” as defined by California Business
                                23        & Professions Code § 17506.
                                24   77. California Business & Professions Code § 17535 authorizes a private right of
                                25        action on both an individual and representative basis.
                                26   78. Defendant states that its Products are dietary supplements containing
                                27        consumable ingredients, when, in fact, the Product contained food additives
                                28        making it not a dietary supplement or consumable.
                                     Case #                                 15 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 16 of 27 Page ID #:16



                                 1   79. These misrepresentations, acts, and non-disclosures by Defendant constitute
                                 2        false and misleading advertising in violation of Business & Professions Code
                                 3        §§ 17500, et seq.
                                 4   80. At all times relevant, Defendant’s advertising and promotion of its Products
                                 5        were, and are, untrue, misleading, and likely to deceive the reasonable consumer
                                 6        and the public. In fact, Defendant did deceive Plaintiffs and the putative Class
                                 7        members by representing that its Products were dietary supplements containing
                                 8        consumable ingredients designed to support their health and well-being. When,
                                 9        in reality, Defendant knew that its Product contained DMAA, DMHA and/or
                                10        Methylsynephrine, which the FDA warned them about.
                                11   81. Defendant engaged in the false and/or misleading advertising and marketing of
                                12        its Products, as alleged herein, with the intent to directly or indirectly induce
                                13        consumers to purchase its Products, which Defendant knew, or had reason to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        know, was not suitable for human consumption and could not be considered a
                                15        dietary supplement.
                                16   82. Because Defendant knew or should have known that the representations and/or
                                17        omissions alleged herein were untrue or misleading, Defendant acted in
                                18        violation of California Business & Professions Code §§ 17500, et seq.
                                19   83. Had Defendant truthfully advertised that its Product that its Products contained
                                20        ingredients not safe for human consumption, Plaintiffs and the putative Class
                                21        members would not have purchased the Products or would have purchased a
                                22        different product from another manufacturer.
                                23   84. This false and misleading advertising of the Products by Defendant presents a
                                24        continuing threat to consumers, as such conduct is ongoing to this day.
                                25   85. As a direct and proximate result of the aforementioned acts and omissions by
                                26        Defendant, Defendant received and continues to hold monies rightfully
                                27        belonging to Plaintiffs and the putative Class members, who were led to
                                28        purchase Defendant’s Product during the Class Period.
                                     Case #                                 16 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 17 of 27 Page ID #:17



                                 1
                                                              THIRD CAUSE OF ACTION FOR
                                 2
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
                                 3                         BUS. & PROF. CODE §§ 17200, ET SEQ.
                                 4   86. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
                                 5        this Complaint as though fully stated herein.
                                 6   87. Plaintiff and Defendant are each a “person” as defined by California Business
                                 7        & Professions Code § 17201. California Business & Professions Code § 17204
                                 8        authorizes a private right of action on both an individual and representative
                                 9        basis.
                                10   88. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                11        encompassing several types of business “wrongs,” including: (1) an “unlawful”
                                12        business act or practice, (2) an “unfair” business act or practice, (3) a
                                13
KAZEROUNI LAW GROUP, APC




                                          “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        misleading advertising.” The definitions in § 17200 are drafted in the
                                15        disjunctive, meaning that each of these “wrongs” operates independently from
                                16        the others.
                                17   89. By and through Defendant’s conduct alleged in further detail above and herein,
                                18        Defendant engaged in conduct which constitutes unlawful, unfair, and/or
                                19        fraudulent business practices, and unfair, deceptive, untrue or misleading
                                20        advertising, as prohibited by California’s UCL.
                                21                                A. “UNLAWFUL” PRONG
                                22   90. Beginning at a date currently unknown and continuing to the time of the filing
                                23        of this Complaint, Defendant has committed acts of unfair competition,
                                24        including those described above, by engaging in a pattern of “unlawful”
                                25        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
                                26        by marketing, manufacturing, and distributing Defendant’s Product in violation
                                27        of California’s Consumers Legal Remedies Act, Civil Code § 1759, et seq. and
                                28
                                     Case #                                17 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 18 of 27 Page ID #:18



                                 1        California’s False Advertising Law, Business & Professions Code §§ 17500, et
                                 2        seq., as well as other Federal regulations.
                                 3   91. Defendant further violated California’s Health & Safety Code § 110660, which
                                 4        states that “any food is misbranded if its labeling is false or misleading in any
                                 5        particular.” Section 110660 is a part of California's Sherman Food, Drug and
                                 6        Cosmetic law, California Health & Safety Code § 109875 (the “Sherman law”).
                                 7   92. Claims under state law based on the deceptive labeling of a food product is
                                 8        expressly permitted when the statute to be enforced imposes legal obligations
                                 9        identical to that of the Federal Food, Drug, and Cosmetic Act (“FDCA”),
                                10        including FDA regulations concerning naming and labeling food products. See
                                11        e.g., In re Farm Raised Salmon Cases, 22 Cal. 4th 1077, 1094-95 (2008).
                                12        Plaintiff’s claim that Defendant violated the FAL by labeling its Product in a
                                13        false or misleading way imposes legal obligations identical to 21 U.S.C. §
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        343(a) of the FDCA, which states that, “a food shall be deemed to be
                                15        misbranded . . . [i]f (1) its labeling is false or misleading in any particular[.]”
                                16        Further, section 343(a) of the FDCA is not subject to the express preemption
                                17        provision set forth in 21 U.S.C. § 343-1 of the FDCA.
                                18   93. Defendant violated the above-referenced statutes by falsely representing that its
                                19        Product was a dietary supplement containing consumable ingredients, when in
                                20        fact the product contained ingredients that unsafe food additives, making the
                                21        Products not fit for human consumption.
                                22   94. By advertising, promoting, manufacturing, and selling its Product in violation
                                23        of those California laws, Defendant engaged in a pattern of “unlawful” business
                                24        practices within the meaning of California’s UCL.
                                25                                   B. “UNFAIR” PRONG
                                26   95. Beginning at a date currently unknown and continuing to the time of the filing
                                27        of this Complaint, Defendant has committed acts of unfair competition as
                                28        prohibited by Bus. & Prof. Code §§ 17200, et seq.
                                     Case #                                 18 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                   CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 19 of 27 Page ID #:19



                                 1   96. Had Plaintiffs and the putative class members been informed that Defendant’s
                                 2        Product did not in fact contain ingredients suitable for human consumption, they
                                 3        would not have purchased the Products or would have purchased a different
                                 4        product. In other words, Defendant earned the business of Plaintiffs and the
                                 5        putative Class members by using deceptive advertising, which placed
                                 6        competitors at a disadvantage. Furthermore, Plaintiffs and the putative Class
                                 7        members were harmed in that they paid a price premium for the Products.
                                 8                               C. “FRAUDULENT” PRONG
                                 9   97. Beginning at a date currently unknown and continuing to the time of the filing
                                10        of this Complaint, Defendant engaged in acts of unfair competition, including
                                11        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
                                12        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                13        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        Products as containing, ingredients suitable for human consumption, when, in
                                15        fact, the Products do not contain such ingredients, but instead unsafe food
                                16        additives making the Products not “dietary supplements” fit for human
                                17        consumption.
                                18   98. Plaintiffs reserve the right to allege further conduct that constitutes other
                                19        fraudulent business acts or practices. Such conduct is ongoing and continues to
                                20        this date.
                                21      D. “UNFAIR, DECEPTIVE, UNTRUE OR MISLEADING ADVERTISING” PRONG
                                22   99. Defendant’s advertising is unfair, deceptive, untrue, and/or misleading within
                                23        the meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers are led
                                24        to believe that Defendant’s Products contain ingredients suitable for human
                                25        consumption, when, in fact, the Products do not contain such ingredients, and
                                26        instead the Products have unsafe food additives that render the Products
                                27        unmarketable as a dietary supplement, as alleged herein.
                                28
                                     Case #                                19 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                  CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 20 of 27 Page ID #:20



                                 1   100. Plaintiffs and other such reasonable consumers are likely to be, and were,
                                 2        deceived and misled by Defendant’s advertising of its Products, as containing
                                 3        ingredients safe to consume consistent with a dietary supplement.
                                 4   101. As a direct and proximate result of Defendant’s unlawful, unfair, and fraudulent
                                 5        conduct described herein, Defendant received and continues to receive an unfair
                                 6        competitive advantage and unearned commercial benefits at the expense of its
                                 7        competitors and the public, who unwittingly provided money to Defendant
                                 8        based on Defendant’s misleading representations.
                                 9   102. Plaintiffs and the putative Class members suffered an injury in fact because
                                10        Plaintiffs’ money was taken by Defendant as a result of Defendant’s false
                                11        representations as set forth on the Products’ label and Amazon.com and other
                                12        3rd party retailers as mentioned herein.
                                13   103. Such acts and omissions by Defendant are unlawful and/or unfair and/or
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        fraudulent, and constitute multiple violations of California’s UCL. Plaintiffs
                                15        reserve the right to identify additional violations by Defendant as may be
                                16        established through discovery.
                                17   104. In prosecuting this action for the enforcement of important rights affecting the
                                18        public interest, Plaintiffs seek the recovery of attorneys’ fees, which reward is
                                19        available to a prevailing plaintiff in a class action such as this.
                                20
                                                                  FOURTH CAUSE OF ACTION
                                21                             NEGLIGENT MISREPRESENTATION
                                22   105. Plaintiffs repeat, re-allege, and incorporate by reference the above allegations
                                23        as if fully stated herein.
                                24   106. Beginning at a date currently unknown and continuing to the time of the filing
                                25        of this Complaint, Defendant represented to Plaintiffs and others similarly
                                26        situated, through product packaging and advertising materials, that Defendant’s
                                27        Products contained ingredients suitable for human consumption and the
                                28        Products were dietary supplement.
                                     Case #                                     20 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                       CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 21 of 27 Page ID #:21



                                 1   107. Defendant made these representations knowing, or having reason to know, that
                                 2        its Products contained ingredients that the FDA had publicly and specifically
                                 3        identified as not suitable for human consumption and should not be included in
                                 4        products labeled as “dietary supplements”.
                                 5   108. Defendant acted with the intent to induce the public, including Plaintiffs and
                                 6        putative Class members, to purchase Defendant’s Products.
                                 7   109. Plaintiffs and the putative Class members saw, believed, and relied upon
                                 8        Defendant’s representations in making the decision to purchase Defendant’s
                                 9        Product.
                                10   110. At all times relevant, Defendant knew or should have known that such
                                11        representations were untrue, and Defendant had no reasonable basis for
                                12        believing the representations to be true.
                                13   111. As a proximate result of Defendant’s negligent misrepresentations, Plaintiffs
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        and other consumers similarly situated were induced to purchase, purchase more
                                15        of, or pay more for Defendant’s Products due to the unlawful acts of Defendant,
                                16        in an amount to be determined at trial, during the Class Period.
                                17
                                                                   FIFTH CAUSE OF ACTION
                                18                             INTENTIONAL MISREPRESENTATION
                                19   112. Plaintiffs repeat, re-allege, and incorporate herein by reference the above
                                20        allegations as if fully stated herein.
                                21   113. Beginning at a date currently unknown and continuing to the time of the filing
                                22        of this Complaint, Defendant intentionally represented to Plaintiffs and others
                                23        similarly situated, through Products’ packaging and advertising materials, that
                                24        Defendant’s Products contained ingredients suitable for human consumption
                                25        and that its Products were a dietary supplement.
                                26   114. Defendant acted intentionally by willfully and purposefully printing a specific
                                27        “Supplement Facts” label of Defendant’s Products indicating to consumers that
                                28        the Products was a in fact a dietary supplement.
                                     Case #                                  21 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                    CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 22 of 27 Page ID #:22



                                 1   115. Because the Product contains DMAA, DMHA, and/or Methylsynephrine it
                                 2        could not be a dietary supplement and was declared by the FDA to be an unsafe
                                 3        food additive. Therefore, the Product does not have the benefits that Defendant
                                 4        advertises.
                                 5   116. Defendant knew or had reason to know such representations were false, and
                                 6        continued to label its Products in a false or misleading way.
                                 7   117. Defendant further knew that retailers were advertising its Products as containing
                                 8        ingredients     suitable   for   consumption,      because     Defendant      designed,
                                 9        manufactured, and affixed the product labeling to its Products before supplying
                                10        the Products to the retailers.
                                11   118. Plaintiffs and the putative Class members saw, believed, and relied upon
                                12        Defendant’s representations in making the decision to purchase Defendant’s
                                13        Product.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   119. As a proximate result of Defendant’s intentional misrepresentations, Plaintiffs
                                15        and the putative Class members were damaged in an amount to be determined
                                16        at trial.
                                17   120. Plaintiffs allege the “who, what, when, where, and how” of the alleged
                                18        deception by Defendant as follows:
                                19              i.    The “who” is Defendant;
                                20             ii.    The “what” is the representation that Defendant’s Products, and
                                21                    substantially similar products, had ingredients that were suitable for
                                22                    human consumption and were dietary supplements;
                                23            iii.    The “when” is the date Plaintiffs purchased the Product, and the Class
                                24                    Period of four years prior to the filing of this Complaint;
                                25            iv.     The “where” is in Defendant’s product labeling, advertisements, and
                                26                    online marketing; and
                                27
                                28
                                     Case #                                   22 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                     CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 23 of 27 Page ID #:23



                                 1                v.   The “how” is the allegation that Defendant did not disclose that its
                                 2                     Products contains unsafe food additives, and thus is not suitable for
                                 3                     human consumption nor is it a dietary supplement.
                                 4   121. By engaging in the acts described above, Defendant is guilty of malice,
                                 5        oppression, and fraud, and Plaintiffs and the putative Class are therefore entitled
                                 6        to recover exemplary or punitive damages.
                                 7                                         PRAYER FOR RELIEF
                                 8            WHEREFORE, Plaintiffs respectfully request the Court grant Plaintiffs and
                                 9   the putative Class members the following relief against Defendant:
                                10            • that this action be certified as a Class Action;
                                11            • that Plaintiffs be appointed as the Class Representatives;
                                12            • that Plaintiffs’ attorneys be appointed as Class Counsel;
                                13            • that Defendant’s wrongful conduct be adjudged and decreed to violate the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                 consumer protection statutes raised herein;
                                15            • An order requiring imposition of a constructive trust and and/or
                                16                 disgorgement of Defendant’s ill-gotten gains and to pay restitution to
                                17                 Plaintiffs and all members of the Class and to restore to the Plaintiffs and
                                18                 members of the class all funds acquired by means of any act or practice
                                19                 declared by this court to be an unlawful, fraudulent or unfair business act
                                20                 or practice, in violation of laws, statutes or regulations, or constituting
                                21                 unfair competition;
                                22            •    Distribution of any monies recovered on behalf of members of the Class via
                                23                 fluid recovery or cy pres recovery were necessary and as applicable, to
                                24                 prevent Defendant from retaining the benefits of their wrongful conduct;
                                25            •    that Plaintiffs and each of the other members of the Class recover the
                                26                 amounts by which Defendant has been unjustly enriched;
                                27            •    A temporary, preliminary and/or permanent order for injunctive relief
                                28                 requiring Defendant to: (i) discontinue its false and/or misleading
                                     Case #                                       23 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                         CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 24 of 27 Page ID #:24



                                 1                statement/s; and (ii) undertake an immediate public information campaign
                                 2                to inform members of the proposed class as to their prior practices;
                                 3            • that Defendant be enjoined from continuing the wrongful conduct alleged
                                 4                herein and be required to comply with all applicable laws;
                                 5            • Pre-judgment interests from the date of filing of this suit;
                                 6            • that Plaintiffs and each member of the putative Class recover their costs of
                                 7                suit.
                                 8
                                                                FIRST CAUSE OF ACTION FOR
                                 9
                                                  VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                10                        CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                11            • Actual damages, injunctive relief, restitution, and punitive damages
                                12                pursuant to Cal. Civ. Code § 1780(a); and
                                13            •   an award of costs and attorney’s fees pursuant to Cal. Civ. Code §
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                1780(d).
                                15
                                16                                 SECOND CAUSE OF ACTION FOR
                                                          VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                                17
                                                              CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
                                18            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203;
                                19            • recovery of reasonably attorney’s fees pursuant to, inter alia, California
                                20                Code of Civil Procedure § 1021.5.
                                21
                                22                              THIRD CAUSE OF ACTION FOR
                                                     VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                23
                                                          CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                24            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
                                25                and
                                26
                                              • recovery of reasonable attorneys’ fees pursuant to, inter alia, California
                                27                Code of Civil Procedure § 1021.5.
                                28
                                     Case #                                    24 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                      CLASS ACTION COMPLAINT
                                 Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 25 of 27 Page ID #:25



                                 1
                                 2                               FOURTH CAUSE OF ACTION FOR
                                                                NEGLIGENT MISREPRESENTATION
                                 3
                                              • A judgment against Defendant for general and compensatory damages in
                                 4
                                                 an amount to be determined at trial; and
                                 5
                                 6                                FIFTH CAUSE OF ACTION FOR
                                 7                             INTENTIONAL MISREPRESENTATION
                                 8            • A judgment against Defendant for general and compensatory damages in

                                 9               an amount to be determined at trial;

                                10            • punitive damages pursuant to Cal. Civ. Code § 3294; and

                                11            • that Plaintiff and the members of the Class be granted any other relief the

                                12               Court may deem just and proper.

                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                                           TRIAL BY JURY
     COSTA MESA, CA 92626




                                14
                                     122. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                15
                                          America, Plaintiff is entitled to and demands a trial by jury.
                                16
                                17
                                     Dated: March 2, 2020                          Respectfully submitted,
                                18
                                                                                   KAZEROUNI LAW GROUP, APC
                                19
                                20
                                                                                   By: _s/ Abbas Kazerounian____
                                21                                                      ABBAS KAZEROUNIAN, ESQ.
                                                                                        NICHOLAS BARTHEL, ESQ.
                                22                                                      Attorneys for Plaintiff
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case #                                   25 of 25    Rosas et. al, v. Hi-Tech Pharmaceuticals
                                                                     CLASS ACTION COMPLAINT
Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 26 of 27 Page ID #:26




                       EXHIBIT A
Case 8:20-cv-00433-DOC-DFM Document 1 Filed 03/03/20 Page 27 of 27 Page ID #:27



 1                          DECLARATION OF RALPH MILAN
 2 I, RALPH MILAN, declare:
 3     1. On May 16, 2017, I purchased “Lipodrene Elite” for $42.20 manufactured
 4        by Hi-Tech Pharmaceuticals, Inc.
 5      2. At the time of purchase and review of the product, I was in Orange County,
 6          where I also reside.
 7
 8
            I declare under penalty of perjury under the laws of California and the
 9
     United States of America that the foregoing is true and correct, and that this
10
     declaration was executed on February 7___, 2020.
11
12
                                                       By:________________________
13                                                              Ralph Milan
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DECLARATION PURSUANT TO CAL. CIV. CODE §1780(D)
